IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY ERIC ALSTON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5114

JOHN     RUTHERFORD,    AS
SHERIFF OF DUVAL COUNTY,
ET AL.; MIKE WILLIAMS, AS
SHERIFF, ET AL.
IN RE: FORFEITURE OF THE
FOLLOWING        DESCRIBED
PROPERTY         CURRENCY
SEIZED UNDER INCIDENT
#2012-440018,   SUBMISSION
NUMBERS 633294 AND 633307;
$3,011.00 U.S. CURRENCY;
1997      NISSAN,      VIN:
JN1CA21D8VT853049,

      Appellees.


_____________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Timothy Eric Alston, pro se, Appellant.

Angela B. Corey, State Attorney, and Jeffrey Davenport, Jacksonville, for
Appellees.
PER CURIAM.

      AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150

(Fla. 1979).

LEWIS, WETHERELL, and WINOKUR, JJ., CONCUR.




                                     2